339 F.2d 887
UNITED STATES of America ex rel. Jose Benedicto LEBRON, Appellant,v.WARDEN OF DETENTION HEADQUARTERS, MANHATTAN, NEW YORK COUNTY, SOUTHERN DISTRICT OF NEW YORK, Appellee.
No. 237.
Docket 29251.
United States Court of Appeals Second Circuit.
Argued December 9, 1964.
Decided December 9, 1964.

Appellant seeks reversal of an order, United States District Court for the Southern District of New York, William B. Herlands, J., dismissing his petition for the issuance of a writ of habeas corpus.
Joseph Aronstein, New York City, for appellant.
Robert M. Morgenthau, U. S. Atty., Southern District of New York (Ezra H. Friedman, James M. Brachman, Asst. U. S. Attys., of counsel), for appellee.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
Affirmed in open court on the opinion of Judge Herlands, August 18, 1964, D. C., 236 F.Supp. 582.